Title: Thomas Jefferson to George Jefferson, 11 April 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Apr. 11. 1811.
          
           It is with real reluctance I trouble you with small commissions, which I know ought not to be done. I do it therefore only in cases of urgency, & for articles not to be had here. we are in immediate want of 29 32. yards of Cotton diaper or Cotton damask (I know not which it is called) of about 9 or 10. quarters wide for tablecloths, which I am told is to be had at Richmond.  will you be so good as to send it to me by the return of the stage, addressed to the care of mr Higginbotham.Affectionately yours 
          
            Th: Jefferson
          
        